Smith, J.
The case of Cockram v. Welbye is not very intelligible. It appears to me that the act of limitation applies to the case before me, and that it forms none of the exceptions thereto. The act is founded on common justice and experience, receipts may be lost and witnesses will die; indeed slender proof of an acknowledgment of the demand will take a case out of the act; and in one instance, (2 Burr. 1099,) it has been determined, that such acknowledgment pending the suit, may be received in evidece. Here nineteen *343years elapsed after the decree, before any suit was brought, and probably substantial justice will be done. But I consider the point as reserved.
Verdict for the defendants.
[ Yeates, J.
was formerly of counsel in the cause. A new trial was afterwards moved for on the 27th December, in bank, but the court refused to grant the rule to show cause.